UNITED STATES COURT OF APPEALS

                 FOR THE FIFTH CIRCUIT




                     No. 01-11125




OLLIE FITZGERALD JOHNSON,

                            Plaintiff - Appellant-Cross-Appellee,

                             v.

LUBBOCK COUNTY TX, ET AL.,

                            Defendants,

LUBBOCK COUNTY TX; GILBERT FLORES; THOMAS HEAD;
THOMAS HENDRICK; JAMES KITTEN; RICHARD LEWIS;
RUSSELL LILLEY; KENNY MAINES; JACK MITCHELL;
THOMAS RAY; JERROLD WELBORN,

                    Defendants - Appellees-Cross-Appellants,

DOUGLAS BARNES; EARL BARTLEY; CAMERON COWAN;
VANCE MACDONALD, Reverend; FRANK MACINROE;
PAUL SCARBOROUGH; WILLIAM SOWDER,

                            Defendants - Appellees.



                     No. 01-11550


OLLIE FITZGERALD JOHNSON,

                            Plaintiff - Appellant,

                             v.

LUBBOCK COUNTY TEXAS; ET AL.,

                            Defendants,
      LUBBOCK COUNTY TEXAS; DOUGLAS BARNES; EARL
      BARTLEY; GILBERT FLORES; THOMAS HEAD; THOMAS
      HENDRICK; JAMES KITTEN; RICHARD LEWIS; RUSSELL
      LILLEY; VANCE MACDONALD; FRANK MACINROE; KENNY
      MAINES; JACK MITCHELL; THOMAS RAY; PAUL
      SCARBOROUGH; JERROLD WELBORN,

                                  Defendants - Appellees.
             ______________________________________________

          Appeals from the United States District Court for the
                    Northern District of Texas, Lubbock
                               5:00-CV-255-C
              ______________________________________________


                             October 4, 2002
Before SMITH and       BENAVIDES, Circuit Judges,        and   ENGELHARDT*,
District Judge.

PER CURIAM:**

      Plaintiff-Appellant Ollie Johnson appeals from an adverse

summary judgment dismissing his federal civil rights claims and

Texas state law claims against appellees.        The parties agree that

Johnson’s separate appeal from an order awarding costs to appellees

is   dependent    on   Johnson’s   successful   appeal   of    the   summary

judgment.

      The controlling issue on this appeal dispositive of all claims

is the propriety of the district court’s conclusion that Johnson’s

April 26, 1999 release agreement in exchange for $100,000 waived

all claims.      Our review of the record and arguments advanced lead

      *
      District Judge of the Eastern District of Louisiana, sitting
by designation.
      **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                     2
to the inescapable conclusion that the district court correctly

concluded that the release was effective to preclude Johnson’s

claim and that there was no summary judgment proof that would raise

a fact issue that the settlement was not voluntary or procured by

fraud or duress.   Accordingly, the judgment of the district court

is AFFIRMED.




                                 3